Citation Nr: 0726197	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-41 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the left hip.

2.  Entitlement to an increased evaluation for residuals of a 
left knee injury with arthritis, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  He was awarded a Purple Heart, among other awards and 
decorations.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which, in pertinent 
part, denied the claims now on appeal.  The veteran submitted 
a timely substantive appeal in November 2004 after the RO 
issued a statement of the case (SOC) earlier that same month.

The veteran's July 2007 motion that his claim be advanced on 
the docket based on his age has been granted.  38 C.F.R. § 
20.900(c) (2006).  Accordingly, the veteran's claim has been 
advanced on the Board's docket. 
 

FINDINGS OF FACT

1.  By a rating decision prepared in March 1982, the 
veteran's claim of entitlement to service connection for a 
left hip disorder, to include as secondary to service-
connected left knee disability, was denied, on the basis that 
the theory of causal relationship was speculative; that 
decision became final in 1983, because the veteran did not 
appeal the decision.  

2.  A January 2005 medical opinion which indicates that it is 
a "strong possibility" that the veteran developed a left 
hip disorder as a result of trauma sustained in service 
during a parachute jump is material to an unestablished fact 
necessary to the veteran's claim for service connection for a 
left hip disorder, and this evidence, together with the 
veteran's statement as to continuity and chronicity of the 
left hip disorder, is new and material to reopen the claim.

3.  Of the three medical opinions which address the etiology 
of the veteran's current left hip disorder, one medical 
opinion is somewhat favorable, one is favorable, and one 
opinion states that the etiology of the veteran's current 
left hip disorder cannot now be determined.


4.  The veteran, who is paralyzed from the trunk down, is 
unable to use his legs and is unable to feel pain in the 
lower extremities, so he is unable to experience instability, 
pain, or other symptomatology of his service-connected knee 
disability which might otherwise increase his disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for connection for 
a left hip disorder, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  Resolving doubt in the veteran's favor, the criteria for 
service connection for a left hip disorder have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a service-connected left knee are not met.  38 U.S.C.A. 
§§ 1155, 55103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.10, 4.45 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a left hip disorder, 
either as directly incurred in-service due to trauma to the 
left hip, or as secondary to a service-connected left knee 
disability.  The veteran also seeks an increased evaluation 
in excess of 10 percent for the service-connected left knee 
disability.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).
Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, (3) the appellant is 
expected to provide, if any, and to request that the claimant 
provide any evidence in his possession that pertains to the 
claim, and (4) must ask the claimant to provide any evidence 
in her or his possession that pertains to the claim in 
accordance with 
38 C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a), 
Pelegrini v. Principi, 18 Vet. App. 112, 119, 121 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002), 
38 C.F.R. § 3.159(b) (2006).   The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

To comply with the VCAA, notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  If there is any defect in the content 
or timing of the VCAA, VA must establish that such defect was 
not prejudicial to the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, the RO issued a very complete notice regarding 
VA's duties to notify and assist the veteran in August 2003, 
shortly after he submitted his claims in May 2003.  The 
letter notified the veteran of the criteria for service 
connection and the criteria for an increased evaluation for 
service-connected disability, the types of evidence which 
might substantiate his claims, and advised the veteran that 
VA was responsible for obtaining certain types of evidence, 
including evidence in Federal government possession, and 
explained the veteran's responsibilities to identify evidence 
he wanted VA to obtain.  The letter requested that the 
veteran inform the RO of any other records that might support 
his claim, and advised the veteran to send "any medical 
reports you have."  This was sufficient to advise the 
veteran to submit records in his possession.  

The Board finds that the August 2003 letter provided an 
excellent summary of VA's duties to notify and assist the 
veteran.  That letter addressed each element of notice 
described in Pelegrini, although the letter did not provide 
the veteran with notice regarding the effective date and 
disability evaluations available, should service connection 
be established for any claimed disability.  See 
Dingess/Hartman, supra.  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the veteran that (1) notifies the veteran of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

Although the RO did not address the issue of whether new and 
material evidence had been received to reopen the claim for 
service connection for a left hip disorder, the Board has 
reopened the claim and considered it on the merits, and the 
claim has been granted, so no further discussion as to the 
notice required under Kent is necessary, and no further 
discussion of the VCAA as applicable to that claim is 
required.  

As to the claim which is denied in this decision, the 
question of an effective date for an assignment of an 
increased evaluation is moot, since no increased evaluation 
is granted.  The veteran is not prejudiced by the timing of 
notice regarding these elements.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.   Service medical records have been 
associated with the claims file.  A private clinical 
statement has been associated with the claims file.  VA 
examinations as necessary have been obtained.  The veteran 
had an opportunity to submit any additional evidence and to 
identify any relevant evidence.  
Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

1. Request to reopen a claim for service connection, left hip 
disorder

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if "new and material evidence" is 
presented or secured.  38 U.S.C.A. § 5108.  The United States 
Court of Appeals for the Federal Circuit has held that if 
service connection has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

Under VA regulations, "new" evidence means existing 
evidence not previously submitted to agency decision makers, 
and "material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claims.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claims sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a) (2006).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Facts and analysis

By a statement submitted in October 1981, the veteran sought 
service connection for a left hip disorder, on the basis that 
he injured his left hip during the same parachute jump in 
which he sustained the service-connected left knee 
disability.  He alternatively contended that the left hip 
disorder was secondary to gait disturbance caused by the 
service-connected left knee disorder.  By a rating prepared 
in March 1982, the RO denied that claim.  

In May 2003, the veteran submitted a claim of entitlement to 
service connection for a left hip disorder, contending that 
the left hip disorder was either due to the service-connected 
left knee or to his military occupational specialty as a 
paratrooper.  Although the RO did not advise the veteran that 
new and material evidence was required to reopen the claim, 
the Board finds that the claim submitted in May 2003 had been 
previously denied.

In July 2003, the veteran submitted a statement detailing the 
circumstances in which he injured his left knee during a 
parachute jump during training in 1943.  The veteran stated, 
in essence, that he walked with a limp on the left due to 
left knee and left hip pain thereafter, although only the 
knee required surgical treatment.  

In a statement dated in January 2004, D.A. Driacoll, MD, 
provided an opinion, based on the history provided to him by 
the veteran of a parachute jump with injury to the knee and 
hip, and left hip and knee pain thereafter.  Dr. Driacoll 
stated that the veteran thought his left hip pain was 
directly related to the trauma sustained in the parachute 
jump which injured his left knee.  Dr. Driacoll stated that 
he had "no reason to think that's not a strong 
possibility."  

This medical opinion presents a favorable opinion as to the 
causation of the current disorder.  As the question of 
causation was the stated reason for the prior denial, this 
medical opinion is material to an unestablished fact 
necessary to substantiate the claim.  As such this evidence 
is new and material to reopen the claim, as defined in the 
applicable regulation, and the claim is reopened.

Once a claim is reopened, the Board may consider the claim on 
the merits, if development of the facts is adequate for 
adjudication.  In the case, the evidence as a whole includes 
three medical opinions relevant to the current claim.  In an 
October 1981 opinion, S.J. Alphas, MD, stated that, due to 
the accident which cause left knee injury, and the ensuing 
favoring of the left knee, the veteran had uneven wear on the 
left hip, resulting in premature osteoarthritis of both the 
left knee and the left hip.  Radiologic examination conducted 
in conjunction with the claim disclosed a normal right hip, 
but there was sclerocystic changes in the bones of the hip 
adjacent to articular surfaces.  A diagnosis of 
osteoarthritis of the left hip was assigned.  

In a January 2004 medical opinion, as noted above, Dr. 
Driacoll indicated that he had not reason to believe that the 
veteran's left hip pain going back to the 1940s was not 
related to a parachute jump in which the veteran sustained 
injury to the left knee.  

In an opinion provided in November 2003, the VA examiner 
stated that, because of the veteran's paraplegia, it was 
impossible to determine the function of the veteran's left 
hip and the question of the relationship between the 
veteran's left knee and a left hip disorder, or between an 
injury and a left hip disorder, was "open to question."  

Of the three medical opinions which address the etiology the 
veteran's current left hip disorder, one medical opinion is 
somewhat favorable, stating that the etiology claimed by the 
veteran is a "strong possibility."  One medical opinion is 
favorable, stating that there is a causal relationship, and 
one opinion states that the etiology of the veteran's current 
left hip disorder cannot now be determined.

There is no reason to question the veteran's credibility, as 
his 1981 contentions and his current contentions are 
consistent and there is no evidence of record which includes 
a statement inconsistent with the veteran's statements.  
Therefore, the 1981 and 2004 medical opinions, which are 
based, at least in part, on the history reported by the 
veteran, cannot be discounted.  Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (citing Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005)) (reliance on a veteran's statements renders 
a medical report incredible only if the Board rejects the 
statements of the veteran).

The preponderance of the evidence is at least in equipoise to 
warrant granting the claim.  Resolving any reasonable doubt 
in the veteran's favor, the claim of entitlement to service 
connection for a left hip disorder may be granted.  



2.  Claim for an increased evaluation for left knee 
disability

Degenerative arthritis established by radiologic findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 
(degenerative arthritis), 5010 (traumatic arthritis).  Where 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added, under DC 5003.

Where a veteran has knee instability or subluxation which is 
evaluated under DC 5257, a separate, compensable evaluation 
may be assigned if the veteran also has degenerative joint 
disease which may be evaluated under DC 5003.  See VAOPGCPREC 
9-98; VAOPGCPREC 23-97. Compensating a claimant for separate 
functional impairment under DC 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Facts and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  For a claim for an increased rating, the primary 
concern is normally the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the evidence establishes that the veteran is 
paralyzed from the nipple line down.  He is a paraplegic and 
is completely unable to use his lower extremities.  He does 
not stand; he does not bear weight on his legs; he is unable 
to use his legs to transfer from one place to another.  He is 
unable to feel pain due to the left knee.  

As such, he does not have any increase in his industrial 
disability as a result of his service-connected left knee 
disability, and his left knee does not affect his ability to 
function under the ordinary conditions of daily life.  He 
does not experience any increase in his limitation of motion 
as a result of the service-connected left knee disability.  
To the extent that the severity of his service-connected left 
knee disability has increased since it was last evaluated, 
the veteran is physically unaffected by that increased 
severity.  

The veteran was granted service connection for his left knee 
disability effective in 1954, by a rating decision issued in 
1955, and the left knee disability was evaluated as 10 
percent disabling under DC 5003.  This rating, which has been 
in effect for more than 50 years, is a protected rating, by 
law.  Any disability which has been continuously rated at or 
above any evaluation of disability for 20 or more years for 
VA compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).  

While the veteran's 10 percent evaluation for his service-
connected left knee disability may not be reduced, there is 
no medical evidence that the left knee disability presents 
any current industrial impairment or results in any symptoms, 
to include pain or limitation of motion, which affects the 
veteran's current level of disability.  In short, regardless 
of the extent of left knee pathology currently present, the 
Board finds that an increase above the veteran's protected 10 
percent evaluation is not warranted under the law and 
regulations governing veterans' benefits.  

As the determination that the veteran is not entitled to an 
increased evaluation for left knee disability is a matter of 
law, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable.  The claim must be 
denied.  


ORDER

The appeal for service connection for a left hip disorder is 
granted.

The appeal for an increased evaluation in excess of 10 
percent for service-connected left knee disability is denied. 




____________________________________________
J. A. MARKEY 
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


